UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4171


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMMY HARDISON SHINE, a/k/a Shine,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00367-TLW-2)


Submitted:   February 10, 2011              Decided:    March 10, 2011


Before KING and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Wesley Locklair, III, LOCKLAIR & LOCKLAIR, P.C., Columbia,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sammy    Hardison       Shine       pleaded   guilty,      pursuant      to    a

plea agreement, to one count of conspiracy to distribute fifty

grams or more of crack cocaine and five kilograms or more of

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).

The district court sentenced Shine to 210 months’ imprisonment.

Shine’s counsel filed a brief pursuant to Anders v. California,

386   U.S.   738     (1967),      stating     his      opinion   that    there      are    no

meritorious issue for appeal but raising the issue of whether

the   district       court    erred     in    denying      Shine’s       motion     for     a

variance.      Shine was notified of his right to file a pro se

supplemental brief, but has not done so.                          The Government has

declined to file a responsive brief.                   We affirm.

             This     court    reviews       a     sentence      for    reasonableness,

applying     an     abuse-of-discretion             standard.          Gall   v.     United

States, 552 U.S. 38, 46 (2007).                    This review requires appellate

consideration         of      both     the         procedural      and        substantive

reasonableness of the sentence.                  Id.     After determining whether

the district court properly calculated the defendant’s advisory

Guidelines    range,       this      court    considers       whether     the      district

court considered the § 3553(a) factors, analyzed any arguments

presented     by     the     parties,        and    sufficiently        explained         the

selected sentence.           Id. at 49-50; see Rita v. United States, 551

U.S. 338, 346-47 (2007); United States v. Carter, 564 F.3d 325,

                                             2
330       (4th    Cir.   2009).         Finally,    this      court     reviews      the

substantive reasonableness of the sentence, “taking into account

the totality of the circumstances, including the extent of any

variance from the Guideline range.”                  United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (internal quotation marks and

citation omitted).

                 In evaluating the sentencing court’s explanation of a

selected sentence, this court has consistently held that, while

the       district    court    must    consider    the   statutory      factors     and

explain the sentence, it need not explicitly refer to § 3553(a)

or discuss every factor on the record, particularly when the

court imposes a sentence within the properly calculated advisory

Guidelines range.             United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).              At the same time, the district court “must

make an individualized assessment based on the facts presented.”

Gall, 552 U.S. at 50.             The reasons articulated by the district

court for a given sentence need not be “couched in the precise

language of § 3553(a),” so long as the “reasons can be matched

to    a    factor     appropriate      for   consideration     .    .   .   and    [are]

clearly tied [to the defendant’s] particular situation.”                          United

States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).

                 In   this     case,     after     properly        calculating       the

Guidelines range, the district court sufficiently explained the

18 U.S.C. § 3553(a) (2006) factors it had considered and their

                                             3
relation to Shine.           The court adequately explained its denial of

Shine’s    motion      for     a    variance.          Accordingly,      the     district

court’s    sentence          was     procedurally          reasonable.          Moreover,

considering      the     totality         of   the   circumstances,       the    district

court’s sentence was also substantively reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

This court requires that counsel inform Shine, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Shine requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in       this    court     for   leave   to    withdraw   from

representation.        Counsel’s motion must state that a copy thereof

was served on Shine.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately       presented     in    the    materials

before    the    court    and      argument        would   not   aid    the    decisional

process.

                                                                                 AFFIRMED




                                               4